
	

113 S2998 : Expanding School Choice Act
U.S. Senate
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2998
		IN THE SENATE OF THE UNITED STATES
		
			December 11, 2014
			Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To allow for the portability of funds under title I of the Elementary and Secondary Education Act
			 of 1965.
	
	
		1.Short title
			This Act may be cited as the
		  Expanding School Choice Act.
		2.Title I portabilityPart A of title I of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311 et seq.) is
			 amended by adding at the end the following:
			
				1128.Title I funds follow the low-income child State option
					(a)In generalNotwithstanding any other provision of this title or any other provision of law and to the extent
			 permitted under State law, a State
			 educational agency may allocate grant funds under this part among the
			 local educational agencies in the State based on the number of eligible
			 children enrolled in the public schools served by each local educational
			 agency and the State-accredited private schools within each local
			 educational agency’s geographic jurisdiction.
					(b)Eligible child
						(1)DefinitionIn this section, the term eligible child means a child aged 5 to 17, inclusive, from a family with an income below the poverty level on the
			 basis of the most recent satisfactory data published by the Department of
			 Commerce.
						(2)Criteria of povertyIn determining the families with incomes below the poverty level for the purposes of this section,
			 a State educational agency shall use the criteria of poverty used by the
			 Census Bureau in compiling the most recent decennial census, as the
			 criteria have been updated by increases in the Consumer Price Index for
			 All Urban Consumers, published by the Bureau of Labor Statistics.
						(c)Student enrollment in public and private schools
						(1)Identification of eligible childrenOn an annual basis, on a date to be determined by the State educational agency, each local
			 educational agency that receives grant funding in accordance with
			 subsection (a) shall inform the State educational agency of the number of
			 eligible children enrolled in public schools served by the local
			 educational agency and the State-accredited private schools within the
			 local educational agency’s geographic jurisdiction.
						(2)Allocation to local educational agenciesBased on the identification of eligible children in paragraph (1), the State educational agency
			 shall provide to a local educational agency an amount equal to the sum of
			 the amount available for each eligible child in the State multiplied by
			 the number of eligible children identified by the local educational agency
			 under paragraph (1).
						(3)Distribution to schoolsEach local educational agency that receives funds under paragraph (2) shall distribute such funds
			 to the public schools served by the local educational agency and
			 State-accredited private schools within the local educational agency’s
			 geographic jurisdiction—
							(A)based on the number of eligible children enrolled in such schools; and
							(B)in a manner that would, in the absence of such Federal funds, supplement the funds made available
			 from non-Federal resources for the education of pupils participating in
			 programs under this subpart, and not to supplant such funds..
		
